Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Leonard II on January 19, 2022.
The application has been amended as follows: 
In claim 1, at line 13 delete the limitation “and/or” and replace it with “and”
In claim 18, at line 14, delete the limitation “and/or” and replace it with “and”
Response to Amendment
In response to the Office Action mailed on October 5, 2021, the applicant has submitted an amendment filed on January 5, 2022, amending claims 1 and 18, and cancelling claims 5 and 20.
Reasons for Allowance
Claims 1-4, 6-19 and 21 are allowed.  The claims will be renumbered as 1-19.
The following is an examiner’s statement of reasons for allowance: with regard to claims 11-17, the reasons for allowance presented in the last Office Action are not repeated herein, but are incorporated by reference. With regard to independent claims 1 and 18, the closest prior art of Ramamurthy does not disclose or fairly suggest when the current screenshot frame changes 
relative to the new previous screenshot frame: run the CV preprocessing on the new current screenshot frame, and determine types and locations of graphical elements in the new current
screenshot frame; and when the current screenshot frame changes more than a threshold relative to the previous screenshot frame: waiting until a new current screenshot frame does not change more than the threshold relative to a new previous screenshot frame, by the RPA robot; and
when the new current screenshot frame does not change more than the threshold relative to the new previous screenshot frame: running the CV preprocessing on the new current screenshot frame, by the RPA robot, and determining types and locations of graphical elements in the new current screenshot frame, by the RPA robot respectively. It is for these reasons and in combination with all of the other elements of the claims that claims 1-4, 6-10, 18-19, and 21 are allowed over Ramamurthy
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665